Case 1:19-cv-00454-STV Document 1-2 Filed 02/15/19 USDC Colorado Page 1 of 1




  District Court, Larimer County, Colorado
  201 La Porte Ave, Suite 100                                 DATE FILED: January 29, 2019 10:13 AM
  Fort Collins, CO 80521-2761                                 FILING ID: B5356657D5C22
  PH: 970-494-3500                                            CASE NUMBER: 2019CV30077
  Plaintiff(s):
  RICKY WAYNE KASTEN,
  v.

  Defendant(s):
  KING SOOPERS, INC.                                   COURT USE ONLY
  Attorney for Plaintiff
  J. J. Vick, Esq.    A.R. #11076                  Case No: 19 CV
  3555 Stanford Rd, #206
  Fort Collins, CO 80525
  Phone Number: (970) 498-9828
  FAX Number: (970) 498-9733                       Div.:   Ctrm:
  E-Mail: jimvicklaw@hotmail.com
                            DISTRICT COURT CIVIL SUMMONS


TO THE ABOVE NAMED DEFENDANT: KING SOOPERS, INC. 1275 Eagle Dr, Loveland, CO 80537

YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other response to
the attached Complaint. If service of the Summons and Complaint was made upon you within the State of
Colorado, you are required to file your answer or other response within 21 days after such service upon you. If
service of the Summons and Complaint was made upon you outside of the State of Colorado, you are required to
file your answer or other response within 35 days after such service upon you. Your answer or counterclaim must
be accompanied with the applicable filing fee.

If you fail to file your answer or other response to the Complaint in writing within the applicable time period, the
Court may enter judgment by default against you for the relief demanded in the Complaint without further notice.


                                                                  s/Original signature of J. J. Vick on file
                                                                  at the law office of J. J. Vick, Esq.
Date: January 28, 2019                                                     /s/ J. J. Vick
                                                                  J. J. Vick, Esq.                             #11076
                                                                  Attorney for Plaintiffs


This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must be
served with this Summons. This form should not be used where service by publication is desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number, the
signature of a court officer, or a court seal. The plaintiff has 14 days from the date this summons was served on
you to file the case with the court. You are responsible for contacting the court to find out whether the case has
been filed and obtain the case number. If the plaintiff files the case within this time, then you must respond as
explained in this summons. If the plaintiff files more than 14 days after the date the summons was served on you,
the case may be dismissed upon motion and you may be entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the clerk or deputy
should be provided by stamp, or typewriter, in the space to the left of the attorney’s name.

JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS
